I am pleased today to congratulate Mr. Thomson on his assumption of the presidency of the General Assembly at its seventy-first session. The Government of Barbados is pleased that Fiji, a fellow small island developing State (SIDS), has been elevated to such an important office. Forty- six years ago, the Prime Minister of Barbados, The Honourable Errol Walton Barrow, in his address to this body, congratulated Fiji on its attainment of independence (see A/PV.1866). He pointed out that Barbados was especially pleased to have been one of the sponsors of resolution 2622 (XXV), admitting Fiji to the United Nations. I assure the President of the full support and cooperation of the Barbados delegation as he discharges his duties.
I extend sincere thanks to his predecessor, His Excellency Mr. Mogens Lykketoft, for his steady guidance of the work of the General Assembly during its seventieth session.
I also take this opportunity to recognize the contribution of Secretary-General Ban Ki-moon, whose tenure is drawing to an end. Secretary-General Ban has been a dedicated and committed leader of the Organization. He has been a friend of SIDS, including Barbados. The Government of Barbados extends sincere appreciation for his dedicated global service during a turbulent but productive period.
The seventy-first session is of deep significance to Barbados. It coincides with the celebration this year of two historic anniversaries. On 30 November, we celebrate our fiftieth anniversary of independence and nationhood, followed closely by our fiftieth anniversary of membership in the United Nations.
One of the cornerstones on which the foreign policy of Barbados is built is our unwavering commitment to the United Nations. We see the United Nations as the core of an effective multilateral system, with responsibility for addressing issues of international peace, security and development. Today, 50 years on, Barbados stands more firmly committed to the principle of multilateralism. For the United Nations to deliver on our expectations, its organizational structure must reflect the geopolitical realities of the twenty-first century. We therefore support efforts to reform the Security Council and to revitalize the General Assembly.
The theme of this year’s General Assembly is “The Sustainable Development Goals: a universal push to transform our world”. We must act now to make the vision of 2030 a reality. Barbados believes that partnership and collaboration will be the keys to fulfilling the promise of the 2030 Agenda for Sustainable Development. That is especially true for SIDS.
The Prime Minister of Barbados, Mr. Freundel Stuart, addressed this theme in his statement to the Alliance of Small Island States Leaders’ Conference, held in the margins of the Third International Conference on Small Island Developing States in September 2014. Prime Minister Stuart highlighted the importance of United Nations support for the implementation of the SIDS Agenda. We therefore welcome the progress made by the Joint Inspection Unit (JIU) in its comprehensive review of the United Nations system’s support for SIDS, and we look forward to tangible improvements as a result of its work.
Last week, I was pleased to participate in the launch, in Barbados, of the Caribbean Human Development Report 2016. The theme of the report is “Multidimensional progress: human resilience beyond income”. It highlights the unique situation of the small island developing States and low-lying coastal States in the Caribbean. Three central issues stand out: vulnerability, resilience and sustainability. Barbados welcomes the report. It validates the consistent call by the Heads of Government of the Caribbean Community (CARICOM), and of SIDS in general, for SIDS to be recognized as a special case for sustainable development.
The Government of Barbados is devising and implementing effective strategies to strengthen social, economic and environmental resilience that is consistent with our national growth and development philosophy. It is based on supporting a Barbados that is socially balanced, economically viable, environmentally sound, and characterized by good governance — our four strategic pillars. We are therefore pleased that Barbados is already pursuing the ideals enshrined in Agenda 2030.
The existential threat which climate change poses to small island developing States like Barbados is well documented. We are a leading advocate for coordinated action at the international level to address the sources and consequences of our vulnerability. The Prime Minister of Barbados was one of the leaders who participated in the formal signing ceremony of the landmark Paris Agreement on Climate Change in April. He deposited the instrument of ratification on the same occasion. We look forward to its early entry into force. At the national level, Barbados has developed a national climate change policy framework that works seamlessly with the Barbados sustainable development policy to address issues of climate adaptation and mitigation.
Barbados exercises jurisdiction over maritime space that far exceeds its very limited land territory. We therefore recognize the vast potential of the ocean and its sustainable exploitation as an important component of our future development. We are also developing a comprehensive national ocean governance strategyto address the sustainable management of our maritime space and the sustainable use of Barbados’ marine living and non-living resources.
As we seek to protect and preserve our oceans and seas for future generations, Barbados will continue to participate actively in the various oceans-related processes of the United Nations. During the current session, my delegation will collaborate with other members of the Association of Caribbean States to strengthen the level of support for the Caribbean Sea resolution. Our ultimate aim is the designation of the Caribbean Sea as a special area in the context of sustainable development. We count on your support.
Barbadians are a proud and industrious people. With minimal natural resources and the constraints of small size and vulnerability to natural and man-made disasters, our people have achieved a significant level of human development in 50 years of independence. We have done so by dint of hard work, sacrifice and faith. We remain resolute in our determination to overcome the many obstacles we face: the unilateral and unidimensional graduation policies of international development agencies that penalize us for progress in human development, while ignoring our obvious vulnerabilities; the negative impact of the economic and financial decisions of international financial and other institutions, illustrated by the consequences of de-risking on correspondent banking activity; and the persistent and unwarranted attacks on our international financial services sector, accompanied by the imposition of onerous conditionalities. Those actions threaten our economic stability and our ability to participate in global financial, trade and economic systems. They undermine our capacity to achieve the full implementation of the Sustainable Development Goals. We call for dialogue with development partners and greater policy space and policy flexibility for SIDS.
The United Nations was born of the post-war desire of nations for international peace and security.
Barbados is a firm proponent of the rule of law at the national, regional and international levels. We reiterate our commitment to maintaining the Caribbean as a zone of peace. In that context, Barbados reaffirms its unwavering support for the territorial integrity of fellow CARICOM States Belize and Guyana. We call for definitive solutions to their long-standing disputes with neighbouring States Guatemala and Venezuela. Barbados welcomes the recent steady progress towards the normalization of bilateral relations between Cuba and the United States of America. We look forward to the dismantling of the final vestiges of that long- standing embargo.
On that memorable evening on 30 November 1966, as the national flag of Barbados was unfurled for the first time, there was a sense of exultation, expectation and pride. Our first Prime Minister stated in his first address to the General Assembly:
“Humility must be the most appropriate feeling for the leader of a State admitted to membership of this illustrious Assembly on the basis of sovereign equality.” (A/PV.1487, para. 72)
Half a century later, we believe that both independence and membership in the United Nations have served us well and afforded us the opportunity to pursue the goals which have informed the progress that we have achieved. Looking forward, we are committed to the successful implementation of the 2030 Agenda. We expect it to guarantee further development of the Barbadian economy and society and to serve as our contribution to the universal push to transform our world.
